Citation Nr: 0415020	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  97-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a right 
foot disorder.  

2.  Entitlement to service connection for a skin disorder due 
to exposure to herbicide.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs.  A December 1985 rating decision by the Los 
Angeles, California, RO denied service connection for 
residuals of a right foot injury and for a skin disorder due 
to exposure to herbicide.  The veteran perfected an appeal of 
both issues.  By a decision in November 1990, the Board also 
denied service connection for residuals of a right foot 
injury and remanded the issue concerning a skin disorder.  In 
February 1991, the veteran applied to reopen his claim for 
service connection for residuals of a right foot injury.  A 
rating decision by the Honolulu, Hawaii, RO in July 1991 
found that no new and material evidence had been presented to 
reopen the claim.  The veteran perfected an appeal of that 
issue.  Subsequently, the RO issued an Administrative 
Decision that determined that the character of the veteran's 
discharge in August 1969 was a bar to receipt of Department 
of Veterans Affairs benefits other than health care benefits.  
In July 1997, the Board issued a decision in this case that 
affirmed the determination of the Administrative Decision and 
then denied the other two issues on the basis that the 
appellant had not attained status as a veteran.  

The veteran appealed the Board's July 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by an Order in June 1999, vacated the Board's decision 
and remanded the case for further development of the record.  
By a decision in October 2002, the Board concluded that the 
character of the veteran's discharge was not a bar to receipt 
of VA benefits.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On October 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA). VAOPGCPREC 1-03. Based on this opinion, 
the Board continued, for a short time, to request development 
via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Further, the additional development that was obtained by the 
Board consisted of a VA compensation examination which was 
conducted in December 2003.  Although the Board's 
instructions indicated that the veteran's claims file should 
be reviewed by the examiner, the examiner's report states 
that the file was not available for review.  Accordingly, the 
Board believes that another examination should be scheduled, 
at which time the examiner should have the opportunity to 
review the claims file prior to providing the requested 
medical opinion.  Moreover, other additional medical evidence 
has been added to the record since the RO last considered the 
veteran's claims on the merits.  The RO must have the 
opportunity to review all of the additional evidence prior to 
final appellate consideration of the veteran's appeal.  

Finally, during the course of the veteran's appeal, 
legislation enacted by Congress has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Because this case has remained in appellate status since the 
enactment of the VCAA, the RO has not had an opportunity to 
notify the veteran of his and VA's duties and 
responsibilities concerning his claims, as enhanced by the 
VCAA.  On remand, the RO should ensure full compliance with 
all of the provisions of the VCAA.  

Therefore, this case is REMANDED yet again for the following 
additional actions:  

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, VA and non-
VA, who have treated him for a skin 
disorder or for residuals of a right foot 
injury since May 2000, and the 
approximate dates of that treatment.  
With any needed signed releases from the 
veteran, the RO should request copies of 
the records of all treatment identified 
by him.  All records so received should 
be associated with the claims file.  

2.  The RO should ensure full compliance 
with all of the provisions of the VCAA.  

3.  The RO should then schedule the 
veteran for an examination by a skin 
specialist.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated special tests 
should be completed.  The examiner's 
report should set forth in detail all 
current symptoms, pertinent clinical 
findings, and diagnoses of any skin 
disorder.  The examiner should be 
requested to provide an opinion as to 
whether, based on physical examination of 
the veteran and review of the claims 
file, what skin disorders are present and 
what relationship, if any, each disorder 
has to exposure to herbicide (Agent 
Orange).  The opinions should include 
adequate rationale.  

4.  Upon completion of the requested 
development of the record and after 
ensuring full compliance with the VCAA, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a supplemental statement 
of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



